 In the Matter of THEBABCOCK & WILCOX COMPANYandAMERICANFEDERATION OF LABORCase No. 8-R-1762.-DecidedApril 13,1945Messrs. Robert C. LandonandJames A. Patterson,of Barberton,Ohio, for the Company.Mr. Ted C. Dethloff,of Akron, Ohio, for the Union.Mr. Samuel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by American Federation of Labor,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of The Babcock& Wilcox Company, Barberton, Ohio, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before George F. Hayes, Trial Examiner.Said hear-ing was held at Akron, Ohio, on March 7, 1945. The Company andthe Union appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Babcock & Wilcox Company is a New Jersey corporation witha plant, involved in this proceeding, located at Barberton, Ohio.It isthere chiefly engaged in the manufacture of pressure vessels, boilersfor marine and stationary use, and such other special products as it isrequired to make under the present war production program.The61 N. L.R. B., No. 73.533 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDBarberton plant does in excess of $1,000,000 worth of business per year,the majority of which is in interstate commerce.-The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDAmerican Federation of Labor is a labor organization admittingtomembership employees of the Company.III. THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerningthe representation of the employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn substantial accordance with the agreement of the parties, we findthat all salaried employees of the Company at its Barberton; Ohio,plant, including general office employees, factory office employees,laboratory employees, cafeteria employees, technical employees, andprofessional employees, but excluding watchmen or plant guards, thecashier, secretary to the personnel director and the joint relationssupervisor, woman's counsellor interviewer, secretary to the generalplant superintendent, safety engineer II, manager, manager bowling,floor, sergeant, foremen I and II, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-1The FieldExaminer reportedthat theUnion submitted 307 application and authoriza-tion cards,that thenames of 294 persons appearing on the cards were listed on the Com-pany's pay roll of February 22, 1945,which contained the names of 860 employees in thealleged appropriate unit,and that 1of the cards was dated in December 1943,6 were datedin January1944,38 in December 1944,183 in January 1945,50 in February 1945, and 29were undated. THE BABCOCK& WILCOX COMPANY535ployees in the appropriate unit who were employed during the pay-roll period immediately precedingthe date of the Directionof Electionherein, subject to the limitationsand additions set forthin the Direc-tion.The Companyurges that employees in the armed forces, number-ing 403, beafforded anopportunityto vote, presumably by mail ifnot available to cast a ballot in person.For reasons given inMatterofMine Safety Appliances Company '2onlythose employees in thearmed forces who present themselves in person at the polls shall bepermitted to cast ballots.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended; it is herebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Babcock &Wilcox Company, Barberton,Ohio, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eighth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction,including employees who did not workduring the.said pay-roll period because they were ill or on vacationor temporarily laid off,and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election,to determine whether' or not they desire to be representedby American Federation of Labor for the purposes of collective bar-gaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.2 55 N. L R. B. 1190.